DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  	
  Status of the Application
2.	Claims 1-19 and 21 are pending in this application (15/875,414) as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 03/31/2021, following the Non-Final Rejection office action dated 12/28/2020.  
	Claims 1, 2, 11, 12, and 21 have been amended. 
	Claim 20 had been previously canceled.
	(Please see page 9 of Applicant Arguments/Remarks, filed on 03/31/2021)
	Applicant's submissions have been entered.

Claim Objections
3. 	Claim 1 is objected to because of the following informalities:  grammatical/spelling errors shown in bold face making the claim(s) inaccurate:   
Claim 1, in line 11, recites:
“…from within the metadata contained the one or more ….”
It may be corrected as follows: 
“…from [[within]] the metadata contained within the one more ….”

  Appropriate corrections are required.

Claim Rejections - 35 USC §103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. 	Claims 1-19 and 21 are rejected under AIA  35 U.S.C. 103 as being obvious by Divoux (US 2011/0004878 A1; Pub. Date: Jan. 6, 2011; Filed: Jun. 30, 2010; hereinafter Divoux), in view of Vincent (US 9,197,489 B1; Date of Patent: Nov. 24, 2015; Filed: March 30, 2012; hereinafter Vincent), and Kashyap et al. (US 2016/0132351 A1; Pub. Date: May 12, 2016; Filed: Dec. 28, 2015; hereinafter Kashyap).

Regarding claim 1, Divoux teaches:
(Currently Amended) A method of running virtual machines by probing installation media (See, e.g., Divoux, Figs. 17A-17B; par [0009]: "... methods and systems for dynamically determining to execute a virtual machine on a remote computing machine. An execution manager executing on a processor obtains the characteristics of a local computing machine, and the characteristics of a network between the local computing machine and a remote computing machine. The execution manager then Divoux, Fig. 1B: Installation Device 116; par [0062]: “...computing device 100 provides support for any one of the following installation devices 116: a floppy disk drive for receiving floppy disks such as 3.5-inch, ...a CD-ROM drive, a CD-R/RW drive, a DVD-ROM drive, tape drives of various formats, USB device, a bootable medium, ... a hard-drive or any other device suitable for installing applications or software. ... The computing device 100 may further include a storage device 128 ... where the storage device is configured to store an operating system, software, programs applications... A further embodiment of the computing device 100 includes an installation device 116 that is used as the storage device 128.” Examiner Note (EN): Divoux discloses: methods and systems for dynamically determining to execute a virtual machine, where an execution manager obtains the characteristics of a local computing machine from installation device 116 [installation media], and then applies a policy to determine whether to execute a virtual machine on the local computing machine.), comprising:
identifying, by a media probe executing on one or more processors (See, e.g., Divoux, Fig. 4A: Client 102, Collection Agent 404; par [0141]: “...The collection agent 404 gathers information 412 including, without limitation, machine ID of the client 102, operating system type, ...” Divoux discloses: collection agent 404 [media probe] executing on client 102 gathers information.), an installation media for creating a virtual machine (See, e.g., Divoux, Fig. 1B; par [0062]: “...The computing device 100 may further include a storage device 128 that can be either one Divoux, Fig. 32; par [0347]: “A control program 3220 may execute at least one application for managing and configuring the guest operating systems executing on the virtual machines 3232 and in some embodiments the computing device 3201. ...”  EN: Divoux discloses: the computing device 100 includes an installation device 116 [an installation media] that is used as the storage device 128, where the storage device is configured to store an operating system, and where a control program executes at least one application for managing and configuring the guest operating systems executing on the virtual machines.) …;
detecting, by the media probe from metadata contained within one or more files of the installation media, a type of operating system (See, e.g., Divoux, Fig. 1A; par [0104]:  “…the client 102 requests retrieval of a plurality of application files that comprise the application.”  Also see, Divoux, Fig. 5; par [0233]:  “…an archive file includes metadata associated with each file in the plurality of application files.  …the metadata may be used to satisfy requests by application programs …”  And, Divoux, pars [0313]-[0315]:  “…the plurality of application files is referred to as a "package." … the package may be an archive file storing the plurality of application files and a file including metadata associated with at least one file in the plurality of application files. … a plurality of application files is configured to execute on a client having a particular operating system, EN:  Divoux teaches: metadata used to satisfy requests by application for retrieval of application files configured to execute on a client having the Windows XP Professional operating system.) …;


…a virtualization mode that is supported by the type of operating system (See, e.g., Divoux, par [0331]: “Further referring to FIG. 17A, and in more detail, in one embodiment the virtualization environment described includes a Type 2 hypervisor 3202, or a hypervisor that executes within an operating system 3214 executing on the computing device 3201. A Type 2 hypervisor, in some embodiments, executes within an operating system 3214 environment and virtual machines execute at a level above the hypervisor. In many embodiments, the Type 2 hypervisor executes within the context of a user's operating system such that the Type 2 hypervisor interacts with the user's operating system.”  EN: Divoux discloses: hypervisor 3202 creates a virtual machine platform on which guest operating systems execute, such as, the virtualization environment that includes a Type 2 hypervisor 3202, or a hypervisor that executes within an operating system 3214 executing on the computing device 3201 [a virtualization mode that is supported by the type of operating system].)) detected from within the metadata contained the one or more files of the installation media (See, e.g., Divoux, Fig. 1A; par [0104]:  “…the client 102 requests retrieval of a plurality of application files that comprise the application.”  Also see, Divoux, Fig. 5; par [0233]:  “…an archive file includes metadata associated with each file in the plurality of application files.  …the metadata may be used to satisfy requests by application programs …”  And, Divoux, pars [0313]-[0315]:  “…the plurality of application files is referred to as a "package." … the package may be an archive file storing the plurality of application files and a file including metadata associated with at least one file in the plurality of application files. … a plurality of application files is configured to execute on a client having a particular operating system, revision level, language configurations and master drive (e.g., one plurality of application files may be configured to execute on a client having the Windows XP Professional operating system with revision level SP2 and above, using English and having a master Drive C:). …”   EN:  Divoux teaches: metadata used to satisfy requests by application for retrieval of application files configured to execute on a client having the Windows XP Professional operating system.)  … ; 
creating, by the virtualization manager …, the virtual machine in accordance with the virtualization mode determined from the plurality of virtualization modes that is supported by the type of operating system (See, e.g., Divoux, Fig. 17A; par [0341]: “...a computing device 3201 executes a hypervisor 3202 that creates a virtual machine platform on which guest operating systems may execute. In these embodiments, the computing device 3201 can be referred to as a host server. An example of such a computing device is the XEN SERVER provided by Citrix Systems, Inc., of Fort Lauderdale, Fla.” And, Divoux, par [0331]: “Further EN: Divoux discloses: hypervisor 3202 creates a virtual machine platform on which guest operating systems execute, such as, the virtualization environment that includes a Type 2 hypervisor 3202, or a hypervisor that executes within an operating system 3214 executing on the computing device 3201 [creating, by the virtualization manager, the virtual machine in accordance with the virtualization mode determined from the plurality of virtualization modes that is supported by the type of operating system].).
While Divoux (e.g., Fig. 17B; pars [0352]-[355]: “...remotely configuring and controlling virtual machines 3232 running on a computing device 3201. ... the guest operating system 3230, in conjunction with the virtual machine on which it executes, forms a fully-virtualized virtual machine that is not aware that it is a virtual machine; such a machine may be referred to as a "Domain U HVM (Hardware Virtual Machine) virtual machine". ...In another embodiment, the guest operating system 3230, in conjunction with the virtual machine on which it executes, forms a paravirtualized virtual machine, which is aware that it is a virtual machine; such a machine may be referred to as a "Domain U PV virtual machine". ...”) teaches: [a full virtualization mode],
Divoux does not appear to explicitly teach:
	… an installation media for creating a virtual machine on a host server;
… a type of operating system  to be used by the virtual machine on the host server;
determining, by a virtualization manager executing on the one or more processors, from a plurality of virtualization modes comprising at least one of a full virtualization mode, a para-virtualization mode, or a hybrid virtualization mode, a virtualization mode … prior to creating the virtual machine on the host server; and
creating, by the virtualization manager on the host server, the virtual machine … .
However, Vincent (US 9,197,489 B1), in an analogous art of using virtualization technologies, teaches:
determining, by a virtualization manager executing on the one or more processors, from a plurality of virtualization modes comprising at least one of a full virtualization mode, a para-virtualization mode, or a hybrid virtualization mode, a virtualization mode (See, e.g., Vincent, Fig. 3; c 16 II 24-52: “...determine hardware and virtual machine 108 compatibility between the source and target host computers 104A, 104B; EN: Vincent teaches: determine hardware and virtual machine compatibility between the source and target host computers 104A, 104B; compatibility between virtualization modes of the host computers, e.g. paravirtualization versus hardware virtualization [determining, by a virtualization manager executing on the one or more processors, from a plurality of virtualization modes comprising at least one of a full virtualization mode, a para-virtualization mode, or a hybrid virtualization mode, a virtualization mode]) that is supported by the type of operating system (See, e.g., Vincent, Fig. 1: c 4 II 4-16: “...The virtualization architecture 100 includes a virtual machine monitor ("VMM") 102, also referred to as a hypervisor, that allows multiple, independent guest operating systems to concurrently execute on a single host computer 104. The VMM 102 abstracts the hardware of the host computer 104 to create one or more virtual machines ("VMs") 108A-108N (referred to herein generally as virtual machine 108). The VMM 102 may be implemented in the hardware of the host computer 104, or it may be implemented as a software module that executes at a low-level in the host computer to provide services to the virtual machines 108."  EN: Vincent teaches: virtualization architecture 100 includes a virtual machine monitor ("VMM") 102, also referred to as a hypervisor that allows multiple, independent guest operating systems to concurrently execute on a single host computer 104. The VMM 102 abstracts the hardware of the host computer 104 to [a virtualization mode that is supported by the type of operating system].) …;
And, Kashyap (US 2016/0132351 A1), in an analogous art of managing virtual machines, teaches:
… an installation media for creating a virtual machine on a host server (See, e.g., Kashyap, Fig. 2: VM0 230, LVM 240; Fig. 7: Process 702; par [0045]: “… FIG. 2 depicts a legacy virtual machine (LVM) 240 according to an embodiment of the invention.  … LVM 240 provides an environment that is analogous to the managed enterprise OS of corporate computer system in that an IT department may install and maintain various enterprise applications within operating system 244 of LVM 240.  …“  And, Kashyap, Fig. 2: Client 200 [server], par [0034]:  “In an embodiment, client 200 may correspond to a server.  Thus, while use of the term "client" in other contexts might exclude an interpretation that includes a server, as broadly used herein, client 200 may be embodied on a wide variety of machines, one example of such being a server.”  EN: Kashyap teaches: a legacy virtual machine (LVM) 240 on server 200, provides an environment that is analogous to the managed enterprise OS of corporate computer system in that an IT department may install and maintain various enterprise applications within operating system 244 of LVM 240 [an installation media for creating a virtual machine on a host server]);
… a type of operating system to be used by the virtual machine on the host server (See, e.g., Kashyap, Fig. 2: VM0 230, LVM 240; Fig. 7: Process 702; pars [0044]-[0046]: “…As shown in FIG. 7, process 704 is responsible for rendering desktop 706 on a physical display 
FIG. 2 depicts a legacy virtual machine (LVM) 240 according to an embodiment of the invention.  LVM 240 may contain operating system 244.  LVM 240 serves as the primary entity being managed by the IT administrator of client 200.  As such, LVM 240 provides an environment that is analogous to the managed enterprise OS of corporate computer system in that an IT department may install and maintain various enterprise applications within operating system 244 of LVM 240.  In an embodiment, operating system 244 of LVM 240 may correspond to a Microsoft Windows OS or any other general purpose OS such as Linux or MacOS.
In an embodiment, LVM 240 is responsible for storing the main file system 242 of client 200. …”   EN: Kashyap teaches: a legacy virtual machine (LVM) 240 provides an environment that is analogous to the managed enterprise OS of corporate computer system in that an IT department may install and maintain various enterprise applications within operating system 244 of LVM 240, where operating system 244 of LVM 240 may correspond to a Microsoft Windows OS or any other general purpose OS such as Linux or MacOS, while process 702 is responsible for rendering a window 708 depicting the contents of the file system of client 200 [a type of operating system  to be used by the virtual machine on the host server].);
… prior to creating the virtual machine on the host server (See, e.g., Kashyap, Fig. 2: VM0 230, LVM 240; par [0038]: “In an embodiment of the invention, a special virtual machine, referred to herein as "VM0," is created to be a trusted and un-hackable portion of a computer system.  FIG. 2 depicts VM0 230 according to an embodiment.…“  And, Kashyap, Fig. 2: Client 200 [server], par [0034]:  “In an embodiment, client 200 may correspond to a server. …”  EN: Kashyap teaches: a special virtual machine "VM0," is created on client 200 that corresponds to a server [creating the virtual machine on the host server]); and
creating, by the virtualization manager on the host server, the virtual machine (See, e.g., Kashyap, Fig. 2: VM0 230, LVM 240; par [0038]: “In an embodiment of the invention, a special virtual machine, referred to herein as "VM0," is created to be a trusted and un-hackable portion of a computer system.  FIG. 2 depicts VM0 230 according to an embodiment.…“  And, Kashyap, Fig. 2: Client 200 [server], par [0034]:  “In an embodiment, client 200 may correspond to a server. …”  EN: Kashyap teaches: a special virtual machine "VM0," is created on client 200 that corresponds to a server [creating, by the virtualization manager on the host server, the virtual machine]) … .
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially combine the teachings of Divoux, Vincent, and Kashyap, to provide a method of running virtual machines by probing installation media as taught by Divoux, by incorporating the teachings of Vincent for determining hardware and virtual machine compatibility between the source and target host computers; compatibility between virtualization modes of the host Kashyap for creating, by the virtualization manager on the host server, the virtual machine. A person having ordinary skill in the art would have been motivated toward such a combination because: With virtualization, the single server can execute a variety of platforms and operating systems to deliver different application services and other processing resources (see, e.g., Vincent, c 1 II 26-38), for: monitoring process behavior and associated forensic analysis techniques in a virtualized computing environment (see, e.g., Kashyap, par. [0011]). Divoux, Vincent, and Kashyap, are analogous arts directed generally to using virtualization technologies for installing software.

Regarding claim 2, Divoux, Vincent, and Kashyap teaches: 
(Currently Amended) The method of claim 1 (please see claim 1 rejection), wherein identifying the installation media further comprises identifying a disk image file corresponding to the installation media (See, e.g., Divoux, pars [0313]-[0315]:  “…the plurality of application files is referred to as a "package." … the package may be an archive file storing the plurality of application files and a file including metadata associated with at least one file in the plurality of application files. …”  EN:  Divoux teaches: a “package” which is an archive file storing the plurality of application files [a disk image file corresponding to the installation media]); and

wherein detecting the type of operating system further comprises retrieving the metadata specifying the type of operating system from the disk image file (See, e.g., Divoux, Fig. 1A; par [0104]:  “…the client 102 requests retrieval of a plurality of application files that comprise the application.”  Also see, Divoux, Fig. 5; par [0233]:  “…an archive file includes metadata associated with each file in the plurality of application files.  …the metadata may be used to satisfy requests by application programs …”  And, Divoux, pars [0313]-[0315]:  “…the plurality of application files is referred to as a "package." … the package may be an archive file storing the plurality of application files and a file including metadata associated with at least one file in the plurality of application files. … a plurality of application files is configured to execute on a client having a particular operating system, revision level, language configurations and master drive (e.g., one plurality of application files may be configured to execute on a client having the Windows XP Professional operating system with revision level SP2 and above, using English and having a master Drive C:). …”   EN:  Divoux teaches: metadata used to satisfy requests by application for retrieval of application files configured to execute on a client having the Windows XP Professional operating system.).


Regarding claim 3, Divoux, Vincent, and Kashyap teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), wherein identifying the installation media further comprises identifying a release package including the installation media (See, e.g., Divoux, pars [0313]-[0315]:  “…the plurality of application files is EN:  Divoux discloses: a “package” [a release package] which is an archive file storing the plurality of application files.); and
wherein detecting the type of operating system further comprises finding an operating system identification file in the release package, the operating system identification file specifying the type of operating system for the release package (See, e.g., Divoux, pars [0313]-[0315]:  “…the plurality of application files is referred to as a "package." … the package may be an archive file storing the plurality of application files and a file including metadata associated with at least one file in the plurality of application files. … a plurality of application files is configured to execute on a client having a particular operating system, revision level, language configurations and master drive (e.g., one plurality of application files may be configured to execute on a client having the Windows XP Professional operating system with revision level SP2 and above, using English and having a master Drive C:). …”   EN:  Divoux teaches: a “package” [a release package] which is an archive file storing the plurality of application files configured to execute on a client having the Windows XP Professional operating system [specifying the type of operating system for the release package].).


Regarding claim 4, Divoux, Vincent, and Kashyap teaches: 
, wherein creating the virtual machine further comprises mounting the installation media for the virtual machine in accordance with the virtualization mode determined based on the type of operating system (See, e.g., Divoux, Figs. 17A-17B; par [0009]:  “…methods and systems for dynamically determining to execute a virtual machine on a remote computing machine.  …”  And, Divoux, par [0062]:  “…the computing device 100 provides support for any one of the following installation devices 116: a floppy disk drive for receiving floppy disks such as 3.5-inch, 5.25-inch disks or ZIP disks, a CD-ROM drive, a CD-R/RW drive, a DVD-ROM drive, tape drives of various formats, USB device, a bootable medium, a bootable CD, a bootable CD for GNU/Linux distribution such as KNOPPIX.RTM., a hard-drive or any other device suitable for installing applications or software.  Applications can in some embodiments include a client agent 120, or any portion of a client agent 120.  The computing device 100 may further include a storage device 128 that can be either one or more hard disk drives, or one or more redundant arrays of independent disks; where the storage device is configured to store an operating system, software, programs applications, or at least a portion of the client agent 120.  A further embodiment of the computing device 100 includes an installation device 116 that is used as the storage device 128.”  EN:  Divoux teaches: the computing device 100 provides support for any one of the following installation devices 116: a floppy disk drive for receiving floppy disks such as 3.5-inch, a hard-drive or any other device suitable for installing applications or software, and further include a storage device 128 that can be either one or more hard disk drives, or one or more redundant .


Regarding claim 5, Divoux, Vincent, and Kashyap teaches: 
(Original) The method of claim 1 (please see claim 1 rejection), further comprising:
identifying, by the virtualization manager, a minimum hardware setting for configuration of the virtual machine in accordance with the virtualization mode based on the type of operating system (See, e.g., Divoux, par [0108]:  “…The application-related information for each hosted application can be a variety of information including, … the minimum capabilities required of the client 102 before establishing a connection to run the application.  For example, the application may stream video data, and therefore a required minimum capability may be that the client supports video data. …”   EN:  Divoux teaches: a required minimum capability may be that the client supports video data [a minimum hardware setting].); and

wherein creating the virtual machine further comprises creating the virtual machine in accordance with the virtualization mode using at least the minimum hardware setting (See, e.g., Divoux, par [0340]:  “…The hypervisor 3202 can be referred to as a virtual machine monitor, or platform virtualization software.  In some embodiments, a hypervisor 3202 can be any combination of executable instructions and hardware that monitors virtual machines executing on a computing machine.…”   EN:  Divoux teaches: hypervisor 3202 can be any combination of executable .



Regarding claim 6, Divoux, Vincent, and Kashyap teaches: 
(Previously Presented) The method of claim 1 (please see claim 1 rejection), further comprising: 
identifying, by the virtualization manager, a minimum hardware setting for configuration of the virtual machine in accordance with the virtualization mode (See, e.g., Divoux, par [0108]:  “…The application-related information for each hosted application can be a variety of information including, … the minimum capabilities required of the client 102 before establishing a connection to run the application.  For example, the application may stream video data, and therefore a required minimum capability may be that the client supports video data. …”  Also see, e.g., Divoux, Fig. 17A; par [0352]:  “…at least one of the tools stack 3224 and the control program 3220 include a management API that provides an interface for remotely configuring and controlling virtual machines 3232 running on a computing device 3201. …”    EN:  Divoux teaches: minimum capabilities required of the client for remotely configuring and controlling virtual machines.);
providing, by the virtualization manager, a graphical user interface for selecting one of a plurality of hardware settings for configuration of the virtual machines, the plurality of hardware settings including a first setting corresponding to the minimum hardware setting and a second setting greater than the minimum hardware setting (See, e.g., Divoux, Fig. 17A; par [0352]:  “…at least one of the tools stack 3224 and the control program 3220 include a management API that provides an interface for remotely configuring and controlling virtual machines 3232 running on a computing device 3201. …”    EN:  Divoux teaches: a management API that provides an interface for remotely configuring and controlling virtual machines 3232 on a computing device 3201.); and
receiving, by the virtualization manager, the selection of one of the plurality of hardware settings from the graphical user interface for configuration of the virtual machine (See, e.g., Divoux, Fig. 17A; par [0352]:  “…at least one of the tools stack 3224 and the control program 3220 include a management API that provides an interface for remotely configuring and controlling virtual machines 3232 running on a computing device 3201. …”  Also see, e.g., Divoux, Fig. 1A; par [0168]:  “…selecting a graphical representation of the application presented on the client 102 by a client agent. …”     EN:  Divoux teaches: selecting a graphical representation of the application using a management API that provides an interface for remotely configuring and controlling virtual machines 3232.).



Regarding claim 7, Divoux, Vincent, and Kashyap teaches: 
(Previously Presented) The method of claim 1 (please see claim 1 rejection), wherein determining the virtualization mode further comprises determining a subset of virtualization modes from the plurality of virtualization modes for configuration of the virtual machine that is supported by the type of operating system (See, e.g., Divoux, Fig. 1A; par [0051]:  “…one server 106A-106N is configured to operate according to a first type of operating system platform (e.g., WINDOWS NT, manufactured by Microsoft Corp.  of Redmond, Wash.), while one or more other servers 106A-106N are configured to operate according to a second type of operating system platform (e.g., Unix or Linux); …”  And, Divoux, Fig. 17A, par [0331]:  “Further referring to FIG. 17A, and in more detail, in one embodiment the virtualization environment described includes a Type 2 hypervisor 3202, or a hypervisor that executes within an operating system 3214 executing on the computing device 3201.  A Type 2 hypervisor, in some embodiments, executes within an operating system 3214 environment and virtual machines execute at a level above the hypervisor.  In many embodiments, the Type 2 hypervisor executes within the context of a user's operating system such that the Type 2 hypervisor interacts with the user's operating system.” EN:  Divoux teaches: a virtual machine platform on which guest operating systems execute, such as, the virtualization environment that includes a Type 2 hypervisor 3202, or a hypervisor that executes within an operating system 3214 executing on the computing device 3201.); and

providing, by the virtualization manager, a graphical user interface for selecting the virtualization mode from the subset of virtualization modes (See, e.g., Divoux, Fig. 17A; par [0352]:  “…at least one of the tools stack 3224 and the control program 3220 include a management API that provides an interface for remotely configuring and controlling virtual machines 3232 running on a computing device 3201. …”    EN:  Divoux teaches: a management API that provides an interface for remotely configuring and controlling virtual machines 3232 on a computing device 3201.); and

receiving, by the virtualization manager, the selection of the virtualization mode from the graphical user interface for configuration of the virtual machine (See, e.g., Divoux, Fig. 17A; par [0352]:  “…at least one of the tools stack 3224 and the control program 3220 include a management API that provides an interface for remotely configuring and controlling virtual machines 3232 running on a computing device 3201. …”  Also see, e.g., Divoux, Fig. 1A; par [0168]:  “…selecting a graphical representation of the application presented on the client 102 by a client agent. …”     EN:  Divoux teaches: selecting a graphical representation of the application using a management API that provides an interface for remotely configuring and controlling virtual machines 3232.), and
wherein creating the virtual machine further comprises creating the virtual machine in accordance with the virtualization mode selected from the subset of virtualization modes via the graphical user interface (See, e.g., Divoux, Fig. 1A; par [0366]-[0369]:  “The hypervisor 2012, in some embodiments, can be any hypervisor or any virtual machine manager or monitor. The hypervisor can execute an operating system that can be displayed as the hypervisor graphical user interface (GUI.)  In some embodiments, the hypervisor GUI is the primary GUI of the workstation.  For instance, upon powering up the workstation the hypervisor GUI displays a logon screen to the end-user, and from this logon screen an end-user can logon to the hypervisor OS. …The EN:  Divoux teaches: The hypervisor 2012 executes an operating system displayed as the hypervisor graphical user interface (GUI) that provides virtualized computing resources to one or more virtual machines executing on the client 102 and includes an execution manager 2018 that manages the determination as to where to execute an application or desktop [creating the virtual machine in accordance with the virtualization mode selected from the subset of virtualization modes via the graphical user interface]).



Regarding claim 8, Divoux, Vincent, and Kashyap teaches: 
(Previously Presented) The method of claim 1 (please see claim 1 rejection), further comprising:
providing, by the virtualization manager, a graphical user interface listing for selecting the virtualization mode from the plurality of virtualization modes (See, e.g., Divoux, Fig. 17A; par [0352]:  “…at least one of the tools stack 3224 and the control program 3220 include a management API that provides an interface for remotely configuring and controlling virtual machines 3232 running on a computing device 3201. …”    EN:  Divoux teaches: a management API that provides an interface for remotely configuring and controlling virtual machines 3232 on a computing device 3201.), the plurality of virtualization modes including a first virtualization mode supported by the type of operating system and a second virtualization mode not supporting the type of operating system (See, e.g., Divoux, Fig. 1A; par [0051]:  “…one server 106A-106N is configured to operate according to a first type of operating system platform (e.g., WINDOWS NT, manufactured by Microsoft Corp.  of Redmond, Wash.), while one or more other servers 106A-106N are configured to operate according to a second type of operating system platform (e.g., Unix or Linux); …” Also see, Divoux, Fig.1B: Installation Device 116; par [0062].  EN: Divoux teaches: one server 106A-106N is configured to operate according to a first type of operating system platform.) detected from the installation media (See, e.g., Kashyap, Fig. 2: OS 244, par [0045]: “… In an embodiment, operating system 244 of LVM 240 may correspond to a Microsoft Windows OS or any other general purpose OS such as Linux or MacOS.  …“  EN: Kashyap teaches: operating system 244 of LVM 240 may correspond to a Microsoft Windows OS or any other general purpose OS such as Linux or MacOS); and
receiving, by the virtualization manager, the selection of the first virtualization mode from the graphical user interface for configuration of the virtual machine (See, e.g., Divoux, Fig. 17A; par [0352]:  “…at least one of the tools stack 3224 and the control program 3220 include a management API that provides an interface for remotely configuring and controlling virtual machines 3232 running on a computing device 3201. …”  Also see, e.g., Divoux, Fig. 1A; par [0168]:  “…selecting a graphical representation of the application presented on the client 102 by a client agent. …”     EN:  Divoux teaches: selecting a graphical representation of the application using a management API that provides an interface for remotely configuring and controlling virtual machines 3232.).


Regarding claim 9, Divoux, Vincent, and Kashyap teaches: 
(Previously Presented) The method of claim 1 (please see claim 1 rejection), wherein the virtual machine is a first virtual machine further comprising:
providing, by the virtualization manager, a graphical user interface for selecting the virtualization mode from the plurality of virtualization modes (See, e.g., Divoux, Fig. 17A; par [0352]:  “…at least one of the tools stack 3224 and the control program 3220 include a management API that provides an interface for remotely configuring and controlling virtual machines 3232 running on a computing device 3201. …”    EN:  Divoux discloses: a management API that provides an interface for remotely configuring and controlling virtual machines 3232 on a computing device 3201.), the plurality of virtualization modes including a first virtualization mode supported by the type of operating system and a second virtualization mode not supporting the type of operating system (See, e.g., Divoux, Fig. 1A; par [0051]:  “…one server 106A-106N is configured to operate according to a first type of operating system platform (e.g., WINDOWS NT, manufactured by Microsoft Corp.  of Redmond, Wash.), while one or more other servers 106A-106N are configured to operate according to a second type of operating system platform (e.g., Unix or Linux); …” Also see, Divoux, Fig.1B: Installation Device 116; par [0062].  EN: Divoux discloses: one server 106A-106N is configured to operate according to a first type of operating system platform.) detected from the installation media (See, e.g., Kashyap, Fig. 2: OS 244, par [0045]: “… In an embodiment, operating system 244 of LVM 240 may correspond to a Microsoft Windows OS or any other general purpose OS such as Linux or MacOS.  …“  EN: Kashyap teaches: operating system 244 of LVM 240 may correspond to a Microsoft Windows OS or any other general purpose OS such as Linux or MacOS);
receiving, by the virtualization manager, a selection of the second virtualization mode from the graphical user interface (See, e.g., Divoux, Fig. 17A; par [0352]:  “…at least one of the tools stack 3224 and the control program 3220 include a management API that provides an interface for remotely configuring and controlling virtual machines 3232 running on a computing device 3201. …”  Also see, e.g., Divoux, Fig. 1A; par [0168]:  “…selecting a graphical representation of the application presented on the client 102 by a client agent. …”     EN:  Divoux teaches: selecting a graphical representation of the application using a management ; and
sending, by the virtualization manager, the selection of the second virtualization mode to a virtualization service to establish a second virtual machine separate from the first virtual machine (See, e.g., Divoux, Fig. 17A; par [0352]:  “…at least one of the tools stack 3224 and the control program 3220 include a management API that provides an interface for remotely configuring and controlling virtual machines 3232 running on a computing device 3201. …”  Also see, e.g., Divoux, Fig. 1A; par [0168]:  “…selecting a graphical representation of the application presented on the client 102 by a client agent. …”     EN:  Divoux teaches: selecting a graphical representation of the application using a management API that provides an interface for remotely configuring and controlling virtual machines 3232.).


Regarding claim 10, Divoux, Vincent, and Kashyap teaches: 
(Previously Presented) The method of claim 1 (please see claim 1 rejection), wherein determining the virtualization further comprises determining a subset of virtualization modes from the plurality of virtualization modes for configuration of the virtual machine compatible with the type of operating system (See, e.g., Divoux, pars [0006]-[0007]:  “…An execution manager executing on a processor can obtain the characteristics of a local computing machine, and the characteristics of a network between the local computing machine and a remote computing machine.  Upon obtaining the computer and network Divoux, par [0003]: “Many different kinds of virtualization platforms exist, each of these platforms can permit multiple operating systems to run concurrently on the same hardware platform.  One such virtualization platform, the hypervisor, are typically installed on servers but can be installed on client machines.…”  EN:  Divoux teaches: obtaining characteristics of the local computing machine includes identifying an operating system executing on the local computing machine, as the hypervisor, the virtualization platform, permits multiple operating systems to run concurrently on the same hardware platform.).

Claims 11-19:
	System Claims 11-19, are basically similar to rejected method Claims 1-9, respectively.  
As such, Claims 11-19 are rejected under AIA  35 U.S.C. 103 as being un-patentable by Divoux, Vincent, and Kashyap for similar rationale.
20.    (Canceled)

Regarding claim 21, Divoux teaches:
(Currently Amended) A method of running virtual machines by probing installation media (See, e.g., Divoux, Figs. 17A-17B; par [0009]: "... methods and systems for dynamically determining to execute a virtual machine on a remote computing machine. An execution manager executing on a processor obtains the characteristics of a local computing machine, and the characteristics of a network between the local computing machine and a remote computing machine. The execution manager then applies a policy to the local computing machine characteristics and the network characteristics to determine whether to execute a virtual machine on the local computing machine. ...” Also see, e.g., Divoux, Fig.IB: Installation Device 116; par [0062]: “...computing device 100 provides support for any one of the following installation devices 116: a floppy disk drive for receiving floppy disks such as 3.5-inch, ...a CD-ROM drive, a CD-R/RW drive, a DVD-ROM drive, tape drives of various formats, USB device, a bootable medium, ... a hard-drive or any other device suitable for installing applications or software. ... The computing device 100 may further include a storage device 128 ... where the storage device is configured to store an operating system, software, programs applications... A further embodiment of the computing device 100 includes an installation device 116 that is used as the storage device 128.”  Examiner Note (EN): Divoux discloses: methods and systems for dynamically determining to execute a virtual machine, where an execution manager obtains the characteristics of a local computing machine from installation device 116 [installation media], and then applies a policy to determine whether to execute a virtual machine on the local computing machine.), comprising:
detecting, by the media probe executing on one or more processors, from metadata contained within one or more files of an installation media for creating a virtual machine on a host server, a type of operating system  (See, e.g., Divoux, Fig. 1A; par [0104]:  “…the client 102 requests retrieval of a plurality of application files that comprise the application.”  Also see, Divoux, Fig. 5; par [0233]:  “…an archive file includes metadata associated with each file in the plurality of application files.  …the metadata may be used to satisfy requests by application programs …”  And, Divoux, pars [0313]-[0315]:  “…the plurality of application files is referred to as a "package." … the package may be an archive file storing the plurality of application files and a file including metadata associated with at least one file in the plurality of application files. … a plurality of application files is configured to execute on a client having a particular operating system, revision level, language configurations and master drive (e.g., one plurality of application files may be configured to execute on a client having the Windows XP Professional operating system with revision level SP2 and above, using English and having a master Drive C:). …”   EN:  Divoux teaches: metadata used to satisfy requests by application for retrieval of application files configured to execute on a client having the Windows XP Professional operating system.), …;
… a subset of virtualization modes that are supported by the type of operating system (See, e.g., Divoux, par [0331]: “Further referring to FIG. 17A, and in more detail, in one embodiment the virtualization environment described includes a Type 2 hypervisor 3202, or a hypervisor that executes within an operating system 3214 executing on the computing device 3201. A Type 2 hypervisor, in some embodiments, EN: Divoux discloses: hypervisor 3202 creates a virtual machine platform on which guest operating systems execute, such as, the virtualization environment that includes a Type 2 hypervisor 3202, or a hypervisor that executes within an operating system 3214 executing on the computing device 3201 [a subset of virtualization modes that are supported by the type of operating system].) detected from the metadata contained within the one or more files of the installation media (See, e.g., Divoux, Fig. 1A; par [0104]:  “…the client 102 requests retrieval of a plurality of application files that comprise the application.”  Also see, Divoux, Fig. 5; par [0233]:  “…an archive file includes metadata associated with each file in the plurality of application files.  …the metadata may be used to satisfy requests by application programs …”  And, Divoux, pars [0313]-[0315]:  “…the plurality of application files is referred to as a "package." … the package may be an archive file storing the plurality of application files and a file including metadata associated with at least one file in the plurality of application files. … a plurality of application files is configured to execute on a client having a particular operating system, revision level, language configurations and master drive (e.g., one plurality of application files may be configured to execute on a client having the Windows XP Professional operating system with revision level SP2 and above, using English and having a master Drive C:). …”   EN:  Divoux teaches: metadata used to satisfy requests by application for retrieval of  … ; 
providing, by the virtualization manager, a graphical user interface (See, e.g., Divoux, Fig. 17A; par [0352]:  “…at least one of the tools stack 3224 and the control program 3220 include a management API that provides an interface for remotely configuring and controlling virtual machines 3232 running on a computing device 3201. …”    EN:  Divoux teaches: a management API that provides an interface for remotely configuring and controlling virtual machines 3232 on a computing device 3201.) for selecting one of the subset of virtualization modes supported by the type of operating system (See, e.g., Divoux, Fig. 17A; par [0352]:  “…at least one of the tools stack 3224 and the control program 3220 include a management API that provides an interface for remotely configuring and controlling virtual machines 3232 running on a computing device 3201. …”  Also see, e.g., Divoux, Fig. 1A; par [0168]:  “…selecting a graphical representation of the application presented on the client 102 by a client agent. …”     EN:  Divoux teaches: selecting a graphical representation of the application using a management API that provides an interface for remotely configuring and controlling virtual machines 3232.);
identifying, by the virtualization manager, a virtualization mode selected from the subset of virtualization modes via the graphical user interface (See, e.g., Divoux, Fig. 17A; par [0352]:  “…at least one of the tools stack 3224 and the control program 3220 include a management API that provides an interface for remotely configuring and controlling virtual machines 3232 running on a computing device 3201. …”    EN:  Divoux teaches: a management API that provides an interface for remotely ; and
creating, by the virtualization manager …, the virtual machine in accordance with the virtualization mode (See, e.g., Divoux, Fig. 17A; par [0341]: “...a computing device 3201 executes a hypervisor 3202 that creates a virtual machine platform on which guest operating systems may execute. In these embodiments, the computing device 3201 can be referred to as a host server. An example of such a computing device is the XEN SERVER provided by Citrix Systems, Inc., of Fort Lauderdale, Fla.” And, Divoux, par [0331]: “Further referring to FIG. 17A, and in more detail, in one embodiment the virtualization environment described includes a Type 2 hypervisor 3202, or a hypervisor that executes within an operating system 3214 executing on the computing device 3201. A Type 2 hypervisor, in some embodiments, executes within an operating system 3214 environment and virtual machines execute at a level above the hypervisor. In many embodiments, the Type 2 hypervisor executes within the context of a user's operating system such that the Type 2 hypervisor interacts with the user's operating system.”  EN: Divoux discloses: hypervisor 3202 creates a virtual machine platform on which guest operating systems execute, such as, the virtualization environment that includes a Type 2 hypervisor 3202, or a hypervisor that executes within an operating system 3214 executing on the computing device 3201 [creating, by the virtualization manager, the virtual machine in accordance with the virtualization mode]) selected via the graphical user interface (See, e.g., Divoux, Fig. 17A; par [0352]:  “…at least one of the tools stack 3224 and the control program 3220 include a management API that provides an Divoux, Fig. 1A; par [0168]:  “…selecting a graphical representation of the application presented on the client 102 by a client agent. …”     EN:  Divoux teaches: selecting a graphical representation of the application using a management API that provides an interface for remotely configuring and controlling virtual machines 3232.).
While Divoux (e.g., Fig. 17B; pars [0352]-[355]: “...remotely configuring and controlling virtual machines 3232 running on a computing device 3201. ... the guest operating system 3230, in conjunction with the virtual machine on which it executes, forms a fully-virtualized virtual machine that is not aware that it is a virtual machine; such a machine may be referred to as a "Domain U HVM (Hardware Virtual Machine) virtual machine". ...In another embodiment, the guest operating system 3230, in conjunction with the virtual machine on which it executes, forms a paravirtualized virtual machine, which is aware that it is a virtual machine; such a machine may be referred to as a "Domain U PV virtual machine". ...”) teaches: configuring and controlling virtual machines, where the guest operating system, in conjunction with the virtual machine on which it executes, forms a fully-virtualized virtual machine [virtualization mode],
Divoux does not appear to explicitly teach:
	… a type of operating system to be used by the virtual machine on the host server; 
determining, by a virtualization manager executing on the one or more processors, from a plurality of virtualization modes, a subset of virtualization modes … prior to creating the virtual machine on the host server;
creating, by the virtualization manager on the host server, the virtual machine … .
However, Vincent (US 9,197,489 B1), in an analogous art of using virtualization technologies, teaches:
determining, by a virtualization manager executing on the one or more processors, from a plurality of virtualization modes, a subset of virtualization modes (See, e.g., Vincent, Fig. 3; c 16 II 24-52: “...determine hardware and virtual machine 108 compatibility between the source and target host computers 104A, 104B; compatibility between virtualization modes of the host computers, e.g. paravirtualization versus hardware virtualization, for example; compatibility between the features of the respective virtual machine managers 108, e.g. support for specific paravirtualization calls, for example; commonly supported live migration protocols; and the like. ...” EN: Vincent teaches: determine hardware and virtual machine compatibility between the source and target host computers 104A, 104B; compatibility between virtualization modes of the host computers, e.g. paravirtualization versus hardware virtualization [determining, by a virtualization manager executing on the one or more processors, from a plurality of virtualization modes, a subset of virtualization modes]) …;

And, Kashyap (US 2016/0132351 A1), in an analogous art of managing virtual machines, teaches:
… a type of operating system to be used by the virtual machine on the host server (See, e.g., Kashyap, Fig. 2: VM0 230, LVM 240; Fig. 7: Process 702; pars [0044]-[0046]: “…As shown in FIG. 7, process 704 is responsible for rendering desktop 706 on a physical display of client 200.  …  When any process inside VM 714 requests access to the file system of client 200, it is intercepted and process 702 is responsible for rendering a window 708 depicting the contents of the file system of client 200.  Process 702 has the option of selectively displaying which contents are available to the VM 714 based on policies as set forth by the IT administrator or the user. … 
FIG. 2 depicts a legacy virtual machine (LVM) 240 according to an embodiment of the invention.  LVM 240 may contain operating system 244.  LVM 240 serves as the primary entity being managed by the IT administrator of client 200.  As such, LVM 240 provides an environment that is analogous to the managed enterprise OS of corporate computer system in that an IT department may install and maintain various enterprise applications within operating system 244 of LVM 240.  In an embodiment, operating system 244 of LVM 240 may correspond to a Microsoft Windows OS or any other general purpose OS such as Linux or MacOS.
In an embodiment, LVM 240 is responsible for storing the main file system 242 of client 200. …”   EN: Kashyap teaches: a legacy virtual machine (LVM) 240 provides an environment that is analogous to the  [a type of operating system  to be used by the virtual machine on the host server].);
… prior to creating the virtual machine on the host server (See, e.g., Kashyap, Fig. 2: VM0 230, LVM 240; par [0038]: “In an embodiment of the invention, a special virtual machine, referred to herein as "VM0," is created to be a trusted and un-hackable portion of a computer system.  FIG. 2 depicts VM0 230 according to an embodiment.…“  And, Kashyap, Fig. 2: Client 200 [server], par [0034]:  “In an embodiment, client 200 may correspond to a server. …”  EN: Kashyap teaches: a special virtual machine "VM0," is created on client 200 that corresponds to a server [creating the virtual machine on the host server]); 
creating, by the virtualization manager on the host server, the virtual machine (See, e.g., Kashyap, Fig. 2: VM0 230, LVM 240; par [0038]: “In an embodiment of the invention, a special virtual machine, referred to herein as "VM0," is created to be a trusted and un-hackable portion of a computer system.  FIG. 2 depicts VM0 230 according to an embodiment.…“  And, Kashyap, Fig. 2: Client 200 [server], par [0034]:  “In an embodiment, client 200 may correspond to a server. …”  EN: Kashyap teaches: a special virtual machine "VM0," is created on client 200 [creating, by the virtualization manager on the host server, the virtual machine]) … .
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to beneficially combine the teachings of Divoux, Vincent, and Kashyap, to provide a method of running virtual machines by probing installation media as taught by Divoux, by incorporating the teachings of Vincent for determining hardware and virtual machine compatibility between the source and target host computers; compatibility between virtualization modes of the host computers, e.g. paravirtualization versus hardware virtualization, that allows multiple, independent guest operating systems to concurrently execute on a single host computer, and further incorporating the teachings of Kashyap for creating the virtual machine on the host server. A person having ordinary skill in the art would have been motivated toward such a combination because: With virtualization, the single server can execute a variety of platforms and operating systems to deliver different application services and other processing resources (see, e.g., Vincent, c 1 II 26-38), for: monitoring process behavior and associated forensic analysis techniques in a virtualized computing environment (see, e.g., Kashyap, par. [0011]). Divoux, Vincent, and Kashyap, are analogous arts directed generally to using virtualization technologies for installing software.


Examiner Note


	Smith et al. (US 6,813,708 B2; Date of Patent: Nov. 2, 2004; e.g., Fig. 3; c 6 ll 42-49).


			Response to Arguments
7.	The Applicant Arguments/Remarks filed on 03/31/2021, under 37 CFR 1.111 have been fully considered by Examiner but they are not persuasive to overcome the reference(s) as they are either ineffective or moot in view of the new grounds of rejection used in this office action as necessitated by Applicant’s amendments.  
	
Conclusion
8.	Claims 1-19 and 21 are rejected.
	Claim 20 had been canceled.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191